696 S.E.2d 523 (2006)
STATE of North Carolina
v.
Sonya Case HARRIS.
No. 25PA06.
Supreme Court of North Carolina.
December 19, 2006.
Joseph Finarelli, Assistant Attorney General, for State of NC.
Barbara S. Blackman, Assistant Appellate Defender, for Sonya Case Harris.
Prior report: 175 N.C.App. 360, 623 S.E.2d 588; 185 N.C.App. 285, 648 S.E.2d 218.

ORDER
Upon consideration of the petition filed by Attorney General on the 18th day of January 2006 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of December 2006."
The Attorney General's Petition for Discretionary Review is allowed for the limited purpose of (1) vacating that portion of the Court of Appeals opinion ordering remand to the trial court for resentencing and (2) remanding to the Court of Appeals for reconsideration in light of State v. Timothy Earl Blackwell, 361 N.C. 41, 638 S.E.2d 452 (2006). The Court of Appeals opinion remains undisturbed in all other respects.
By Order of the Court in Conference, this 19th day of December, 2006.